On Petition for Rehearing.
Jordan, J.
A petition for rehearing is presented in this case, based upon the grounds that the court erred, (1) in holding that the county and not the treasurer is entitled to the demand fees in the collection of delinquent taxes; (2) in holding that the complaint in this case does not state a cause of action.
*4833. *482We believe that the question involved was so fully consid*483ered at the original hearing that in reason very little in addition can be said in support of the conclusion reached. But, by reason of the earnest contention of counsel for appellee that the petition for rehearing ought to be granted, we have concluded to give some further expression of our views in regard to the interpretation of the law involved in this appeal. In the construction of a statute it is the spirit and purpose thereof for which regard must be had. If the legislative intent is fairly expressed therein, the law should be so construed by the courts as to carry out such intent. In fact it is the duty of the court to accept a valid act of the legislature, and give full force and effect to its provisions. Where the statute is clear upon its face, and is farily susceptible of but one construction, such construction must be given. As we view the act here involved, there is neither doubt nor ambiguity in regard to the intention of the legislature in respect to the ownership of the fees in dispute in this case. That under its express declaration they were intended to be the property of the county is beyond successful controversy. State v. Sopher (1901), 157 Ind. 360.
8. The mischief which the legislature, in the enactment of the fee and salary acts 'of 1891 (Acts 1891, p. 424) and 1895 (Acts 1895, p. 319), intended to remedy was that of compensating county officers by the fees charged and taxed by them as authorized by former laws.. In giving a practical construction to a law, a well-settled vule requires a court to look at the defects which existed at the time of its passage, or, as in this case, which existed at the time of the enactment of the fee and salary act of 1891, from which the act of 1895 was principally copied. In construing the statute, where the same is open to construction, it is the province and duty of a court so to interpret it as to advance the remedy and suppress the mischief, as contemplated by the legislative department. Spencer v. State (1854), 5 Ind. 41; State, ex rel., v. Denny *484(1879), 67 Ind. 148; State, ex rel., v. Forkner (1880), 70 Ind. 241; City of Evansville v. Summers (1886), 108 Ind. 189; 1 Cooley’s Blackstone (4th ed.), *87.
4. 9. To reiterate, at least in part, what we said in our former opinion, section 119 of the fee and salary act of 1895, as amended in 1897 (Acts 1897, p. 171, §6525 Bums 1901), provides: “In case such delinquent tax and penalty is paid on demand, such treasurer shall charge and receive from such delinquent, in addition to the taxes and penalty, the sum of twenty-five cents, and where a levy is made he shall charge and receive, in addition to his other costs, the sum of fifty cents for such demand. ” At the session of 1901, the legislature passed an act concerning the collection of delinquent taxes in counties having a population of more than one hundred thousand, according to the last preceding United States census. Acts 1901, p. 309, §3884a Bums 1901. The first section of this act provides that “after the first Monday in May the treasurer of all counties in the State having a population of more than one hundred thousand, by the last preceding United States census, shall cause a list to be made of the delinquents, with the amount due,” etc. This section, with some exceptions, is of similar import to §6525, supra. It requires the county treasurer of the counties to which it is applicable, either in person or by deputy, to make a demand upon every resident taxpayer who is delinquent, for the amount of his delinquent taxes and penalty thereon, etc. It further provides, as does §6525, supra, that, in case such delinquent taxes and penalty are paid upon demand, such treasurer shall charge and receive from such delinquent, in addition to the taxes and penalty, the sum of fifty cents for such demand, which (i. e. demand fee) “shall belong to the treasurer in addition to his salary provided by law.” (Our italics.) It will be noted that this section increases the demand fee from twenty-five to fifty cents. By the same act (Acts 1901, p. 309, §2, *485§3884b Burns 1901)'it is provided that the levy fees, in case of a levy and sale of personal property to pay delinquent taxes, ‘ ‘ shall belong to the treasurer in addition to his salary provided by law.” (Our italics.) There can be no doubt, under the provisions of this statute, that the demand and levy fees belong to the treasurer, for the legislature has seen proper expressly' to declare they shall belong to him “in'addition to his salary.” The act of 1901, supra, under the express limitation therein provided, was intended to apply only to the treasurer of Marion county, as the latter county was the only one at that time that contained the required population. In 1903, by an act amending section 153 of the general tax law (Acts 1903, p. 49, §8571 Burns 1905), the demand and levy fees were increased, and it was provided, as in the act of 1901, that the treasurer “shall charge and receive, * * * such fees,” but- the provision “in addition to his salary,” as the same appears in the act of 1901, supra, was entirely omitted. This certainly is significant in respect to the intent of the legislature. Counsel for appellee, however, claim that in amending section 153 of the tax law the legislature regarded as superfluous the clause “in addition to his salary” as inserted in the act of 1901, supra, and therefore it was omitted. It is further argued that, inasmuch as it appears to have been the intention of the legislature, by the act of 1901, supra, to give the fees in controversy to the treasurers of the more populous counties of the State, it must follow that the act of 1903, supra, was intended to make uniform throughout the State the law awarding the fees in question to the county treasurer. We are not impressed with this view of the case.
10. Counsel argue that by the act of 1907 (Acts 1907, p. 502, §7319 et seq. Burns 1908), whereby the salaries of county treasurers throughout the State were increased, there is a clear legislative construction of the law, to the effect that county treasurers were to receive as their own *486the demand and levy fees as a compensation in addition to their salaries. It is a well-known fact that the legislature was induced to pass the salary act of 1907, supra, increasing the salaries of county treasurers, because of the enactment at the same session of the public depositary law. Section four of the act of 1907, supra, reads as follows: “All laws in conflict herewith are hereby repealed: Provided, however, that nothing in this act shall repeal or affect any provision of any láw existing at the time of the passage of this act providing compensation to county treasurers for services to be performed by them as treasurers for cities of this State, or treasurers for city school boards or boards of school commissioners, nor shall this act affect any provision of any existing law authorizing the payment to county treasurers of fees for demanding or collecting delinquent taxes.” It is argued that by the saving provisions of this section the legislature recognized that the demand and levy fees authorized to be paid to a county treasurer, under the then existing laws, in the collection of delinquent taxes, belonged to such treasurer and not to the county. This argument is wholly untenable. The purpose of these provisions is manifest. The legislature appears to have inserted them in the repealing section out of “an abundance- of caution,” in order fully to show that by - the legislation increasing the salaries of county treasurers it did not intend to repeal or affect the provisions of any law existing at that time which might provide compensation for county treasurers in addition to the salaries therein provided; or, in other words, fully to disclose by the provisions in question that as to such laws the legislature intended to leave them unaffected and unchanged. It did not thereby intend to give an interpretation in respect to existing laws as to whether any fees thereunder, authorized to be charged and received by the county treasurer for the performance of official services, should belong to that officer instead of the county. It is evident that the legislature intended that all such laws *487were to remain unrepealed and unaffected, subject to judicial interpretation or construction. In fact, the only law existing at the time of the passage of the salary act of 1907, awarding to a county treasurer, as his own, the demand and levy fees, was the act of 1901, supra. This latter act the. legislature intended should not be affected by the repeal declared in Acts 1907, p. 502, §4.
9. Did we consider it necessary to search for legislative interpretation, subsequent to the session of 1895, in respect to the ownership of the demand and levy fees herein involved, we might resort, for that purpose, to the act of 1901, supra. This act, as previously stated, is applicable alone to the treasurer of Marion county. It cannot in reason be contended that prior to its passage that official was not governed by the provisions of the fee and salary act of 1895 (Acts 1895, p. 319), in respect to turning these fees into the county treasury in like manner as were other county treasurers throughout the State. Certainly the legislature which passed that statute must have recognized the fact that under the provisions of the fee and salary act of 1895 the treasurer of Marion county was denied the right to receive and retain for his own use the demand and levy fees arising out of the collection of delinquent taxes. Otherwise it would not have provided therein that such fees should belong to him in addition to his salary, thereby bringing such provision clearly within the exception of section 136 of the fee and salary act of 1895 (Acts 1895, p. 319, §6540 Bums 1901). Had the legislature, at the session of 1901, recognized that the treasurer of Marion county was, at that time, under existing laws, entitled to receive these fees as his own, certainly it would not have considered it essential or necessary to declare that they should be received by him as an additional compensation for his official, services in collecting the delinquent taxes of his county.
We have again given the questions presented by appeEee’s *488counsel a careful consideration, but remain fully confirmed in the views expressed in our former opinion. Petition overruled.